Citation Nr: 1622520	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chronic bronchitis with chronic cough.
   
4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for allergies, claimed as allergies to mold and unknown industrial allergies.

6.  Entitlement to service connection for a left lung nodule.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a bilateral ankle disability, claimed as arthritis.

12.  Entitlement to service connection for a bilateral foot disability, claimed as arthritis.
  
13.  Entitlement to service connection for fibromyalgia.

14.  Entitlement to service connection for restless leg syndrome.

15.  Entitlement to service connection for a disability manifested by chronic fatigue.

16.  Entitlement to service connection for a disability manifested by vertigo and a loss of balance.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for multi-focal premature ventricular contractions (PVCs).

19.  Entitlement to service for headaches with sensitivity to light.

20.  Entitlement to service connection for peripheral edema.  


REPRESENTATION

Veteran represented by:	Texas Veterans' Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

In November 2013 the Board denied the Veteran's claim for non-service-connected pension and remanded the service connection claims for further development.  The case has returned for appellate review.


FINDINGS OF FACT

The Veteran does not contend, and the evidence of record does not indicate that any of the issues currently on appeal manifested during service or are otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
   
4.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a left lung nodule have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
  
14.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

15.  The criteria for service connection for a disability manifested by chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

16.  The criteria for service connection for a disability manifested by vertigo and a loss of balance have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

17.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

18.  The criteria for service connection for multi-focal PVCs have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

19.  The criteria for service connection for headaches with sensitivity to light have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

20.  The criteria for service connection for peripheral edema have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A February 2008 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  

The Board has deemed a medical examination unnecessary for the claims at issue because there is no evidence in the Veteran's service treatment records of an in-service injury or event leading to the conditions on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Veteran has not identified a specific injury or event during service that he believes led to his current diagnoses.  Because neither the Veteran nor the evidence of record identifies an in-service injury or event, a remand for a VA examination is not necessary.  See id.; see also Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) 

In November 2013 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding the claims on appeal, attempted to obtain further treatment records from the Veteran's private doctors and obtained VA treatment records since June 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

III.  Analysis

It is unclear from the current record whether the Veteran actually intended to file claims for service connection for the named disorders when he initially filed his claim for nonservice-connected pension benefits in January 2008.  Although the RO adjudicated the service connection claims on appeal in the October 2008 rating decision, it is unclear from the formal claim for benefits submitted by the Veteran in January 2008 and his accompanying statement whether he actually wished to pursue service connection claims for the disorders identified above, or whether he simply intended to identify all of his medical diagnoses and conditions in support of his claim for pension benefits.  On his VA Form 21-526, the Veteran checked that he wished to file claims for compensation and pension but then appears to have crossed this out by placing an "X" over the check mark.  The form clearly reflects that he checked the box indicating that he wished to file a claim for pension benefits.  

Additionally, the Veteran stated on his November 2008 notice of disagreement that he wanted to "appeal the decision for service connected conditions."  He also stated, however, that he "never asked for service connection" and that he "claimed pension benefits all along."  

Subsequently, the RO issued a statement of the case in May 2009, in which the service connection claims were addressed.  

On his February 2010 substantive appeal, the Veteran indicated that he wished to appeal all of the issues listed on the statement of the case, and reiterated his assertion that he is entitled to nonservice-connected pension benefits.  He did not make any assertions with regard to the service connection claims.

Pursuant to the Board's November 2013 remand, the Veteran was contacted and requested to confirm whether he wished to continue his appeal of the claims for service connection and if so, to offer a statement explaining why he believed service connection is warranted for the disabilities at issue.

To date VA has received no response from the Veteran. Thus, the Board will adjudicate the claims on appeal based on the current evidence of record.

The Veteran's service treatment records do not show any complaints, diagnosis or treatment for the any of the claimed disabilities.  Furthermore, other than pes planus and exogenous obesity, no injuries or illnesses of any kind were reported during the Veteran's brief period of service.  

In a statement accompanying the Veteran's claim for benefits he stated that he could not say when his disability first started but he mentioned a motor vehicle accident following service in 1973 and that he had been treated for the sequelae from that accident and for several other injuries following service.  At no point in the statement does the Veteran associate any of the claimed conditions with service.  

As there does not appear to be any evidence in treatment records or lay statements that any of the Veteran's claimed conditions initially manifested during service or are the result of any in-service injury or illness, the preponderance of the evidence is against a finding that any of the claimed conditions are related to service.  Furthermore, the Veteran has repeatedly maintained that he has sought only non-service connected pension.  Accordingly, service connection for sleep apnea; COPD; asthma; allergies; a left lung nodule; a cervical spine disability; a lumbar spine disability; a right knee disability; a left knee disability; bilateral ankle disability; bilateral foot disability; fibromyalgia; chronic fatigue; restless leg syndrome; a disability manifested by vertigo and a loss of balance; hypertension; PVCs; headaches with light sensitivity; peripheral edema; and a psychiatric disability are denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disability, to include depression, is denied.

Service connection for sleep apnea is denied.

Service connection for COPD, claimed as chronic bronchitis with chronic cough, is denied.
   
Service connection for asthma is denied.

Service connection for allergies, claimed as allergies to mold and unknown industrial allergies, is denied.

Service connection for a left lung nodule is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a bilateral ankle disability, claimed as arthritis, is denied.

Service connection for a bilateral foot disability, claimed as arthritis, is denied.
  
Service connection for fibromyalgia is denied

Service connection for restless leg syndrome is denied.

Service connection for a disability manifested by chronic fatigue is denied.

Service connection for a disability manifested by vertigo and a loss of balance is denied.

Service connection for hypertension is denied.

Service connection for multi-focal PVCs is denied.

Service for headaches with sensitivity to light is denied.

Service connection for peripheral edema is denied.  




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


